Advisory Action - Continuation of box 3 
Applicant's amendments to the claims have been entered and Applicant's arguments have been considered but are not persuasive. Some of the outstanding rejections have been withdrawn in view of the amendments. The other rejections remain as either they are not addressed by Applicant's arguments or Applicant's arguments are not persuasive.

Regarding the Examiner's Comments - Not Positively Recited
This comment is withdrawn as moot in view of the claim amendments.

Regarding the Examiner's Comments - Intended Use/Functional Language
These comments are withdrawn as to "training …" but retained as to "parse …" and "generate …," as the latter were not addressed by Applicant. 

Regarding the Claim Interpretation 
The Claim Interpretation is not affected by the claim amendments.
 

Regarding the claim objections and rejections under 35 U.S.C. 112(a)
The Means Plus Function rejection is withdrawn as moot in view of the claim amendments.
The Not in the Specification rejection of claims 1, 10 and 19 in respect of "training …" (Final Office Action, paragraph 20) is withdrawn as moot in view of the claim amendments.
The Not in the Specification rejection of claims 1, 10 and 19 in respect of "determining … wherein …" (Final Office Action, paragraph 21) is retained (with respect to the claim language as amended, i.e., "probabilistic logic formula" has been changed to "rule") despite the claim amendments, as the arguments are not persuasive.
The Not in the Specification rejection of claims 4 and 13 (Final Office Action, paragraph 22) is withdrawn as moot in view of the claim amendments.
The Lack of Algorithm rejection of claims 10 and 19 (Final Office Action, paragraph 24) is withdrawn as moot in view of the claim amendments.
The Lack of Algorithm rejection of claim 11 (Final Office Action, paragraph 25) is withdrawn as moot in view of the claim amendments.

Regarding the claim objections and rejections under 35 U.S.C. 112(b)
The Means Plus Function rejection is withdrawn as moot in view of the claim amendments.
The Unclear Scope rejection of claims 1, 10 and 19 in respect of "determining … wherein …" (Final Office Action, paragraph 32) is retained (with respect to the claim language as amended, i.e., "probabilistic logic formula" has been changed to "rule") despite the claim amendments, as the arguments are not persuasive.


/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692